DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 28, 2020 and May 5, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “circuitry for…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The circuitry described is not fully defined in the Specification for each of the specific functions and therefore, is unclear what the particular structure is for each of the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, 9-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cisler et al. (U.S. Publication No. 2008/0126442 A1, hereinafter referred to as “Cisler”).
Regarding claim 1, Cisler discloses a method comprising: (e.g., abstract and paragraph [0020])
detecting, by a computing system, one or more changed objects of the objects being changed since a previous backup thereof, (changed objects are detected of objects being changed since a previous backup thereof)(e.g., paragraph [0047])
determining, by the computing system, corresponding changes of the changed objects, (corresponding changes of the changed objects are determined)(e.g., paragraphs [0048] and [0052])
determining, by the computing system, corresponding change categories of the changes, (change categories of the changes are determined – substantive and non-substantive changes)(e.g., paragraphs [0048] and [0052])
calculating, by the computing system, corresponding trigger indicators of the changed objects each according to the change categories of the changes of the changed object and to relevance weights of the change categories, the relevance weights being indicative of a relevance of the corresponding change categories, (corresponding trigger indicators are calculated according to the change categories of the changes of the changed object and relevance of the change categories – substantive changes are determined -- backup triggers can be periodic or event-driven)(e.g., paragraphs [0048], [0049], [0062], [0064] and [0083])
selecting, by the computing system, one or more critical objects of the changed objects according to the trigger indicators thereof, and (critical objects – substantive changes are selected for backup according to the particular triggers)(e.g., paragraphs [0048] and [0052])
triggering, by the computing system, corresponding backups of the critical objects. (corresponding backups are triggered of the critical objects (substantive changes to objects))(e.g., paragraphs [0048], [0052] and [0083]).

Regarding claim 4, Cisler discloses the method of claim 1. Cisler further discloses further comprising: determining, by the computing system, possible one or more impacted objects of the objects being impacted by the change of each of the critical objects according to object correlations among the objects, and triggering, by the computing system, corresponding backups of the impacted objects of each of the critical objects. (correlations are used with specific applications to determine backup)(e.g., paragraphs [0050] and [0052]).

Regarding claim 5, Cisler discloses the method of claim 4. Cisler further discloses further comprising: causing, by the computing system, the backups of the critical objects and of the corresponding impacted objects on corresponding ones of the computing machines. (backups are performed)(e.g., paragraphs [0050] and [0053]).

Regarding claim 7, Cisler discloses the method of claim 1. Cisler further discloses further comprising: calculating, by the computing system, the trigger indicator of each of the changed objects further according to a time elapsed from a previous one of the backups of the changed object. (backup is based on change or according to a schedule (e.g., daily, weekly, etc.)(e.g., paragraph [0083])

Regarding claim 9, Cisler discloses the method of claim 1. Cisler further discloses further comprising: calculating, by the computing system, the trigger indicator of each of the changed objects further according to an object type of the changed object. (e.g., paragraphs [0049], [0050] and [0063]).

Regarding claim 10, Cisler discloses the method of claim 1. Cisler further discloses further comprising: determining, by the computing system, corresponding change frequencies of the changes of the changed objects, and calculating, by the computing system, the trigger indicator of each of the changed objects further according to the change frequency of the changed object. (e.g., paragraphs [0040], [0049] and [0062]).

Regarding claim 11, Cisler discloses the method of claim 1. Cisler further discloses further comprising: triggering, by the computing system, a backup of the objects in response to a maximum delay from a previous one of the backups. (periodic backups are scheduled)(e.g., paragraph [0049]).

Regarding claim 12, Cisler discloses the method of claim 1. Cisler further discloses further comprising: running, by the computing system, each of the backups in response to the triggering thereof. (backups are performed in response to triggering)(e.g., paragraphs 0048], [0082])

Regarding claim 13, Cisler discloses a computer program product comprising: a machine readable storage device; and computer code stored on the machine readable storage device, with the computer code including instructions and data for causing a processor(s) set to perform operations including the following: (computer program product that includes a medium and instructions)(e.g., paragraphs 
detecting one or more changed objects of the objects being changed since a previous backup thereof, (changed objects are detected of objects being changed since a previous backup thereof)(e.g., paragraph [0047])
determining corresponding changes of the changed objects, (corresponding changes of the changed objects are determined)(e.g., paragraphs [0048] and [0052])
determining corresponding change categories of the changes, (change categories of the changes are determined – substantive and non-substantive changes)(e.g., paragraphs [0048] and [0052])
calculating corresponding trigger indicators of the changed objects each according to the change categories of the changes of the changed object and to relevance weights of the change categories, the relevance weights being indicative of a relevance of the corresponding change categories, (corresponding trigger indicators are calculated according to the change categories of the changes of the changed object and relevance of the change categories – substantive changes are determined -- backup triggers can be periodic or event-driven)(e.g., paragraphs [0048], [0049], [0062], [0064] and [0083])
selecting one or more critical objects of the changed objects according to the trigger indicators thereof, and (critical objects – substantive changes are selected for backup according to the particular triggers)(e.g., paragraphs [0048] and [0052])
triggering corresponding backups of the critical objects. (corresponding backups are triggered of the critical objects (substantive changes to objects))(e.g., paragraphs [0048], [0052] and [0083]).
Claims 16-18 have substantially similar limitations as stated in claims 4, 7 and 10, respectively; therefore, they are rejected under the same subject matter.

Regarding claim 19, Cisler discloses the computer program product of claim 13.  further comprising: triggering, by the computing system, a backup of the objects in response to a maximum delay from a previous one of the backups; and (periodic backups are scheduled)(e.g., paragraph [0049])
responsive to the triggering, running, by the computing system, the backup of objects. (backups are performed in response to triggering)(e.g., paragraphs 0048], [0082])

Regarding claim 20, Cisler discloses a system for controlling backups of objects in an information technology system, wherein the system comprises: (system)(e.g., abstract and paragraph [0018]
a circuitry for detecting one or more changed objects of the objects being changed since a previous backup thereof, (changed objects are detected of objects being changed since a previous backup thereof)(e.g., paragraph [0047])
a circuitry for determining corresponding changes of the changed objects, (corresponding changes of the changed objects are determined)(e.g., paragraphs [0048] and [0052])
a circuitry for determining corresponding change categories of the changes, (change categories of the changes are determined – substantive and non-substantive changes)(e.g., paragraphs [0048] and [0052])
a circuitry for calculating corresponding trigger indicators of the changed objects each according to the change categories of the changes of the changed object and to relevance weights of the change categories, the relevance weights being indicative of a relevance of the corresponding change categories, (corresponding trigger indicators are calculated according to the change categories of the changes of the changed object and relevance of the change categories – substantive changes are determined -- backup triggers can be periodic or event-driven)(e.g., paragraphs [0048], [0049], [0062], [0064] and [0083])
a circuitry for selecting one or more critical objects of the changed objects according to the trigger indicators thereof, and (critical objects – substantive changes are selected for backup according to the particular triggers)(e.g., paragraphs [0048] and [0052])
a circuitry for triggering corresponding backups of the critical objects. (corresponding backups are triggered of the critical objects (substantive changes to objects))(e.g., paragraphs [0048], [0052] and [0083]).

Allowable Subject Matter
Claims 2, 3, 6, 8, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165